                 Case 4:20-cv-07944-HSG Document 22 Filed 09/03/21 Page 1 of 3



 1   Katherine R. Siegfried, SBN 250558
     Law Office of Katherine Siegfried
 2   1939 Harrison St, Suite 120
     Oakland, CA 94612
 3   Ph: 510.465.0018 Fax: 510.217.3979
     Email: kat@siegfriedlegal.com
 4
     Attorney for Plaintiff, JOSEPHINE PALAFOX
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8

 9
        JOSEPHINE PALAFOX,
10
                  Plaintiff,                             CIVIL NO. 20-cv-7944-HSG
11
            v.                                          STIPULATION AND ORDER FOR A
12                                                      FOURTEEN (14) DAY EXTENSION OF
        KILOLO KIJAKAZI, Acting                         TIME FOR PLAINTIFF TO FILE A
13      Commissioner of Social Security,                REPLY
14
                  Defendant
15

16

17
            IT IS HEREBY STIPULATED, between Plaintiff JOSEPHINE PALAFOX and
18
     Defendant Commissioner of Social Security, through their respective counsel of record, that
19
     Plaintiff shall have one extension of time of fourteen (14) days to file Plaintiff’s REPLY. The
20
     current due date is September 7, 2021. The new due date will be September 20, 2021. Plaintiff’s
21
     attorney needs additional time to review Defendant’s Cross-Motion and prepare her arguments.
22   Plaintiff’s counsel is a solo attorney who has a total of six or more briefs and/or Motions for
23   Summary Judgement due in the next three weeks. Although Plaintiff’s Counsel is conscientious
24   about not taking on more cases than she can handle as a solo, because of the Commissioner’s

25   repeated extensions in filing CARs for cases filed over the past year, and the current influx of



                                  STIPULATION FOR ADDITIONAL TIME                                       1
                                            20-cv-7944-HSG
               Case 4:20-cv-07944-HSG Document 22 Filed 09/03/21 Page 2 of 3



 1   CARs now being filed, Plaintiff must respectfully request this extension. The Reply will be filed
 2   earlier, if at all possible, and no further extensions are foreseen.

 3

 4
     Date: August 30, 2021                                   KATHERINE SIEGFRIED
 5                                                           Law Office of Katherine Siegfried, Esq.

 6                                                   By:      /s/ Katherine Siegfried
                                                             Katherine Siegfried
 7                                                           Attorney for the Plaintiff
 8   Date: August 30, 2021                                   STEPHANIE HINDS
                                                             Acting United States Attorney
 9

10
                                                     By:     /s/ Timothy Bolin (as authorized by email)
11                                                           Timothy Bolin
                                                             Special Assistant United States Attorney
12                                                           Attorney for Defendant

13

14

15

16

17

18

19

20

21

22

23

24

25



                                   STIPULATION FOR ADDITIONAL TIME                                        2
                                             20-cv-7944-HSG
            Case 4:20-cv-07944-HSG Document 22 Filed 09/03/21 Page 3 of 3



 1

 2
                                         ORDER
 3

 4   PURSUANT TO STIPULATION, PLAINTIFF’S REQUEST FOR ADDITIONAL TIME IS SO
     ORDERED.
 5

 6                9/3/2021
     Dated:________________________      _________________________________
                                          Hon. Haywood S. Gilliam, Jr.
 7
                                          UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                            STIPULATION FOR ADDITIONAL TIME                    3
                                      20-cv-7944-HSG
